Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Remarks submitted on November 2, 2022.
	Claims 1-21 are pending in the application.

Response to Arguments/Remarks
Double Patenting
Claims 1-5, 8-12, 15-19 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11-15, 18-21 of U.S. Patent No. 11,271,840 (“Patent ‘840”). 
Applicant submitted that a Terminal Disclaimer is premature and would timely file a Terminal Disclaimer upon allowance of the claims.  Applicant has not shown that the claims subject to the rejection are patentably distinct from claims of the Patent or filed a terminal disclaimer in compliance with 37 CFR 1.321 to overcome an actual or provisional rejection.  Therefore, Applicant’s response is not a complete response.
MPEP 804
A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.

Claim Rejections - 35 USC § 112
Claims 7, 14, and 21 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Applicant’s amendments to claims 7, 14, and 21 have addressed the rejections.  Accordingly, the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
Claims 1, 3-4, 8, 10-11, 15, 17-18 were rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha et al. US Patent Publication No. 2018/0287907 (“Kulshreshtha”) in view of Wu et al. US Patent Publication No. 2019/0245873 (“Wu”) and Mehta et al. US Patent Publication No. 2018/0024868 (“Mehta”).
Applicant submitted that, there was no explicit or inherent disclosure that the observations of the flowlet detected during a specified period of time in Kulshreshtha is a set of bypass network traffic records for the time window generated from filtering network request data.
	In response, Kulshreshtha, on at least paragraphs [0029],[0072] and [0075] discloses collecting telemetry data of flows over a period of time, wherein the telemetry include metadata relating to packets, flows (number of packets, size of packets, send/received over a certain duration), flowlets, bi-directional flows, session etc...  Kulshreshtha discloses filtering out extraneous or duplicative data from the telemetry data.  The collected, filtered telemetry data, subsequently used to perform network optimization, teach bypass network traffic records for the time window generated from filtering network request data.  

	Applicant submitted, Kulshreshtha fails to disclose “dividing the set of bypass network traffic
records into multiple network performance categories each of which includes a respective subset
of bypass network traffic records in the set of bypass network traffic records” in Claim 1,
contrary to the Office Action’s assertion.
In response, the examiner respectfully disagrees.  Kulshreshtha discloses that the telemetry data may comprise a various data as identified on paragraphs [0029] and [0075].  Kulshreshtha, on paragraph [0078] further discloses telemetry data of flows and/or flowlets is processed to determine baseline metrics.  Kulshreshtha, on paragraphs [0010] and [0078], discloses that the baseline metrics can include transmission times, processing times, and/or data sizes, which correspond to the multiple network performance categories.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-12, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11-15, 18-21 of U.S. Patent No. 11,271,840 (“Patent ‘840”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims are disclosed by claims of Patent ‘840.
Instant Application
Patent ‘840
1. A computer-implemented method, comprising: 

collecting network request data over a time window for a web application that communicates with user devices from different access networks at different geographic locations; 
1. A computer-implemented method, comprising: 

collecting, by one or more computing devices, network request data over a time window for a web application that communicates with user devices from different access networks over a plurality of application servers located at a plurality of different geographic locations; 
filtering the network request data to generate a set of bypass network traffic records for the time window, wherein each bypass network traffic record in the set of bypass network traffic records includes a measurement of a page data download performance metric for user traffic represented in the bypass network traffic record; 
filtering, by the one or more computing devices, the network request data to generate a plurality of bypass network traffic records for the time window, wherein each bypass network traffic record in the plurality of bypass network traffic records comprises one or more download outcomes; 
dividing the set of bypass network traffic records into multiple network performance categories each of which includes a respective subset of bypass network traffic records in the set of bypass network traffic records; 


generating, by the one or more computing devices, a plurality of network performance categories from the plurality of bypass network traffic records, wherein each network performance category in the plurality of network performance categories comprises a respective subset of bypass network traffic records in a plurality of subsets of bypass network traffic records, 

wherein the plurality of subsets of bypass network traffic records collectively aggregates to the plurality of bypass network traffic records; 
wherein the multiple network performance categories are distinguished from one another based at least in part on measurements of the page data download performance metric;
wherein the network performance categories are distinguished from one another with respective network performance indications;

where each of the respective network performance indications is estimated based at least in part on page load complete time; 
calculating sets of sufficient statistics of network optimization parameters for the multiple network performance categories based on the subset of bypass network traffic records; 
calculating, by the one or more computing devices, a plurality of sets of sufficient statistics of network optimization parameters for the plurality of network performance categories, 
wherein each set of sufficient statistics of the network optimization parameters is calculated based on a respective subset of bypass network traffic records in the plurality of subsets of bypass network traffic records; and 
causing the sets of sufficient statistics of the network optimization parameters to be used to generate network optimization parameters to improve data download performances of the web application.
causing the plurality of sets of sufficient statistics of the network optimization parameters to be used to generate network optimization parameters to determine data download performances of one or more web applications.
4. The method as recited in Claim 1, wherein the page data download performance metric represents one of: a web page load performance metric, a web page download outcome, or an access round trip time relating to web page downloading.



Claim 1 of Patent ‘840 discloses that the records include download outcomes and the performance categories are distinguished based on page load complete time.  Claim 1 of the application disclose that the records include a measurement of a page data download performance metric for user traffic and the performance categories are distinguished based at least in part on measurements of the page data download performance metric.  However, claim 4 of the application further defines that the page data download performance metric may represent web page load performance metric or a web page download outcome.  Therefore, Patent’840’s disclosure of download outcomes and page data download performance metric teaches measurement of a page data download performance metric.
	Claims 2-5 are unpatentable over claim 4-7 of Patent ‘840.
	Claims 8-12 are unpatentable over claims 8, 11-14 of Patent ‘840.
	Claims 15-19 are unpatentable over claims 15, 18-21 of Patent ‘840.

Claims 6-7, 13-14, 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 8, and 15 of U.S. Patent No. U.S. Patent No. 11,271,840 (“Patent ‘840”) in view of Gal et al. US Patent Publication No. 2018/0331908 (“Gal”).
Regarding claim 6, claims of Patent ‘840 do not disclose the method as recited in Claim 5, wherein the one or more generative models are trained with a training dataset.  Gal discloses one or more generative models trained with a training dataset (para. [0101] generate one or more models… supervised learning algorithm… to train a model.  train the machine as a result of supervised learning.  para. [0105] training data set store 218 may be used to store training set data for generated data models).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Gal’s disclosure of training one or more generative models with a training data set in order to have controlled the model to achieve desired outputs and provided an optimal value of a parameter.
Regarding claim 7, claims of Patent ‘840 do not disclose the method as recited in Claim 5, wherein the one or more generative models implement supervised training. Gal teaches one or more generative models that implement supervised training (para. [0101] generate one or more models to estimate TCP parameters.  supervised learning algorithm… to train a model).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Gal’s disclosure of utilizing one or more prediction models that implement supervised training in order to have controlled the model to achieve desired outputs and provided an optimal value of a parameter.
Regarding claims 13-14, the claims are medium claims corresponding to claims 6-7 and comprising similar subject matter.  Therefore, claims 13-14 are unpatentable under a similar rationale as claims 5-7.
Regarding claims 20-21, the claims are apparatus claims corresponding to claims 6-7 and comprising similar subject matter.  Therefore, claims 19-21 are unpatentable under a similar rationale as claims 5-7.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 8, 10-11, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha et al. US Patent Publication No. 2018/0287907 (“Kulshreshtha”) in view of Wu et al. US Patent Publication No. 2019/0245873 (“Wu”) and Mehta et al. US Patent Publication No. 2018/0024868 (“Mehta”).

Regarding claim 1, Kulshreshtha teaches a computer-implemented method, comprising: 
collecting network request data over a time window for a web application that communicates with user devices from networks at different geographic locations (para. [0029] telemetry captured, sent/received over a certain duration, flowlets, e.g. sub-requests and sub-responses as part of an original request or response flow, bidirectional flows.  para. [0044] web application.  para. [0061] WAN 404 can include one or more networks... for interconnecting the client 402 and the LAN 410.  para. [0088] physical and/or logical locations of servers, geo-coodinates.  para. [0067] access various computing applications, web-based application. para. [0072] capture telemetry data… over a first period of time); 
filtering the network request data to generate a set of bypass network traffic records for the time window, wherein each bypass network traffic record in the set of bypass network traffic records includes a measurement of performance metric for user traffic represented in the bypass network traffic record (para. [0029] telemetry captured, sub-responses, responses, latency, packet drop count.  para. [0036] filter out extraneous or duplicative data or it can create summaries of the telemetry); 
dividing the set of bypass network traffic records into multiple network performance categories each of which includes a respective subset of bypass network traffic records in the set of bypass network traffic records (para. [0078] determine baseline metrics for the flowlets, determine the transmission time(s), amount of times associated with transmitting.  determine a baseline metric... by aggregating observations of the flowlet detected during a specified period of time.  transmission times, time spent…); 
calculating sets of sufficient statistics of network optimization parameters for the multiple network performance categories based on the subset of bypass network traffic records (para. [0079] evaluate network telemetry and associated… comparing new flowlets against their corresponding baselines.  use machine learning and pattern recognition. para. [0087] deviate from their baselines); 
causing the sets of sufficient statistics of the network optimization parameters to be used to generate network optimization parameters to improve data download performances of the web application (para. [0080] new flowlets deviate from their baselines, application and network analytics platform can perform certain remediation tasks.  determine optimal placement and configuration of application components).
Kulshreshtha discloses user devices and that the network may comprise a plurality of networks.  However, Kulshreshtha does not expressly teach the user devices from different access networks.  
Kulshreshtha does not teach that the network traffic records include a measurement of a page data download performance metric for user traffic represented in the bypass network traffic record, wherein the multiple network performance categories are distinguished from one another based at least in part on measurements of the page data download performance metric.
Wu teaches user devices from different access networks (fig. 1; para. [0046] client computers.  para. [0071] wireless network 108 is configured to couple client computers, sub-networks… cellular networks.  para. [0073] network 108.  para. [0074] network 110.  para. [0109] ,[0121] capture network traffic or collect traffic metrics).  Kulshreshtha and Wu come from a similar field of endeavor of monitoring to determine performance of a network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha with Wu’s disclosure such that the user devices access the web application from different access networks.  One of ordinary skill in the art would have been motivated to do so in order to have improved application monitoring by enabling collection of additional flows from clients accessing web applications from different networks and analyzing the flows from the clients.
Mehta teaches measurements of a page data download performance for user traffic, wherein the multiple network performance categories are distinguished from one another based at least in part on measurements of the page data download performance metric (para. [0035] performance metrics are determined for the web hosting services.  categories of performance metrics… may include: metrics approximating the end-to-end response time observed by the client for a web page download.  para. [0038] each of the categories may be evaluated to determine whether a particular category is under performing).  Mehta comes from a similar field of endeavor of monitoring metrics to determine performance of a service.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha by implementing Mehta’s disclosure of measuring page data download performance and performance categories that are distinguished based on measurement of page data download performance metric.  One of ordinary skill in the art would have been motivated to do in order to have utilized various performance categories including download performance to measure the performance of a service and perform actions to improve underperforming categories.

Regarding claim 8, Kulshreshtha teaches a non-transitory computer readable medium storing a program of instructions that is executable by a device to perform a method (para. [0099] computer-executable instructions that are stored… computer readable media), the method comprising: 
collecting network request data over a time window for a web application that communicates with user devices from networks at different geographic locations (para. [0029] telemetry captured, sent/received over a certain duration, flowlets, e.g. sub-requests and sub-responses as part of an original request or response flow, bidirectional flows.  para. [0044] web application.  para. [0061] WAN 404 can include one or more networks... for interconnecting the client 402 and the LAN 410.  para. [0088] physical and/or logical locations of servers, geo-coodinates.  para. [0067] access various computing applications, web-based application. para. [0072] capture telemetry data… over a first period of time);  
filtering the network request data to generate a set of bypass network traffic records for the time window, wherein each bypass network traffic record in the set of bypass network traffic records includes a measurement of a performance metric for user traffic represented in the bypass network traffic record (para. [0029] telemetry captured, sub-responses, responses, latency, packet drop count.  para. [0036] filter out extraneous or duplicative data or it can create summaries of the telemetry);  
dividing the set of bypass network traffic records into multiple network performance categories each of which includes a respective subset of bypass network traffic records in the set of bypass network traffic records (para. [0078] determine baseline metrics for the flowlets, determine the transmission time(s), amount of times associated with transmitting.  determine a baseline metric... by aggregating observations of the flowlet detected during a specified period of time);
calculating sets of sufficient statistics of network optimization parameters for the multiple network performance categories based on the subset of bypass network traffic records (para. [0079] evaluate network telemetry and associated… comparing new flowlets against their corresponding baselines.  use machine learning and pattern recognition. para. [0087] deviate from their baselines);  
causing the sets of sufficient statistics of the network optimization parameters to be used to generate network optimization parameters to improve data download performances of the web application (para. [0080] new flowlets deviate from their baselines, application and network analytics platform can perform certain remediation tasks.  determine optimal placement and configuration of application components).
Kulshreshtha discloses user devices and that the network may comprise a plurality of networks.  However, Kulshreshtha does not expressly teach the user devices from different access networks.  
Kulshreshtha does not teach that the network traffic records include a measurement of a page data download performance metric for user traffic represented in the bypass network traffic record, wherein the multiple network performance categories are distinguished from one another based at least in part on measurements of the page data download performance metric.
Wu teaches user devices from different access networks (fig. 1; para. [0046] client computers.  para. [0071] wireless network 108 is configured to couple client computers, sub-networks… cellular networks.  para. [0073] network 108.  para. [0074] network 110.  para. [0109] ,[0121] capture network traffic or collect traffic metrics).  Kulshreshtha and Wu come from a similar field of endeavor of monitoring to determine performance of a network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha with Wu’s disclosure such that the client devices access the web application from different access networks.  One of ordinary skill in the art would have been motivated to do so in order to have improved application monitoring by enabling collection of additional flows from clients accessing web applications from different networks and analyzing the flows from the clients.
Mehta teaches measurements of a page data download performance for user traffic, wherein the multiple network performance categories are distinguished from one another based at least in part on measurements of the page data download performance metric (para. [0035] Performance metrics are determined for the web hosting services.  categories of performance metrics… may include: metrics approximating the end-to-end response time observed by the client for a web page download.  para. [0038] each of the categories may be evaluated to determine whether a particular category is under performing).  Mehta comes from a similar field of endeavor of monitoring metrics to determine performance of a service.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha by implementing Mehta’s disclosure of measuring page data download performance and performance categories that are distinguished based on measurement of page data download performance metric.  One of ordinary skill in the art would have been motivated to do in order to have utilized various performance categories including download performance to measure the performance of a service and perform actions to improve underperforming categories.

Regarding claim 15, Kulshreshtha teaches an apparatus, comprising: 
one or more computing devices; a non-transitory computer readable medium storing a program of instructions that is executable by the one or more computing devices to perform a method (para. [0090]) computing system), the method comprising: 
collecting network request data over a time window for a web application that communicates with user devices from networks at different geographic locations (para. [0029] telemetry captured, sent/received over a certain duration, flowlets, e.g. sub-requests and sub-responses as part of an original request or response flow, bidirectional flows.  para. [0044] web application.  para. [0061] WAN 404 can include one or more networks... for interconnecting the client 402 and the LAN 410.  para. [0088] physical and/or logical locations of servers, geo-coodinates.  para. [0067] access various computing applications, web-based application. para. [0072] capture telemetry data… over a first period of time);
filtering the network request data to generate a set of bypass network traffic records for the time window, wherein each bypass network traffic record in the set of bypass network traffic records includes a measurement of performance metric for user traffic represented in the bypass network traffic record (para. [0029] telemetry captured, sub-responses, responses, latency, packet drop count.  para. [0036] filter out extraneous or duplicative data or it can create summaries of the telemetry);  
dividing the set of bypass network traffic records into multiple network performance categories each of which includes a respective subset of bypass network traffic records in the set of bypass network traffic records (para. [0078] determine baseline metrics for the flowlets, determine the transmission time(s), amount of times associated with transmitting.  determine a baseline metric... by aggregating observations of the flowlet detected during a specified period of time);  
calculating sets of sufficient statistics of network optimization parameters for the multiple network performance categories based on the subset of bypass network traffic records (para. [0079] evaluate network telemetry and associated… comparing new flowlets against their corresponding baselines.  use machine learning and pattern recognition. para. [0087] deviate from their baselines);  
causing the sets of sufficient statistics of the network optimization parameters to be used to generate network optimization parameters to improve data download performances of the web application (para. [0080] new flowlets deviate from their baselines, application and network analytics platform can perform certain remediation tasks.  determine optimal placement and configuration of application components).
Kulshreshtha discloses user devices and that the network may comprise a plurality of networks.  However, Kulshreshtha does not expressly teach the user devices from different access networks.  
Kulshreshtha does not teach that the network traffic records include a measurement of a page data download performance metric for user traffic represented in the bypass network traffic record, wherein the multiple network performance categories are distinguished from one another based at least in part on measurements of the page data download performance metric.
Wu teaches user devices from different access networks (fig. 1; para. [0046] client computers.  para. [0071] wireless network 108 is configured to couple client computers, sub-networks… cellular networks.  para. [0073] network 108.  para. [0074] network 110.  para. [0109] ,[0121] capture network traffic or collect traffic metrics).  Kulshreshtha and Wu come from a similar field of endeavor of monitoring to determine performance of a network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha with Wu’s disclosure such that the client devices access the web application from different access networks.  One of ordinary skill in the art would have been motivated to do so in order to have improved application monitoring by enabling collection of additional flows from clients accessing web applications from different networks and analyzing the flows from the clients.
Mehta teaches measurements of a page data download performance for user traffic, wherein the multiple network performance categories are distinguished from one another based at least in part on measurements of the page data download performance metric (para. [0035] Performance metrics are determined for the web hosting services.  categories of performance metrics… may include: metrics approximating the end-to-end response time observed by the client for a web page download.  para. [0038] each of the categories may be evaluated to determine whether a particular category is under performing).  Mehta comes from a similar field of endeavor of monitoring metrics to determine performance of an application.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha by implementing Mehta’s disclosure of measuring page data download performance and performance categories that are distinguished based on measurement of page data download performance metric.  One of ordinary skill in the art would have been motivated to do in order to have utilized various performance categories including download performance to measure the performance of a service and perform actions to improve underperforming categories.

Regarding claim 3, Kulshreshtha in view of Wu and Mehta teach the method as recited in Claim 1, wherein the multiple network performance categories are generated through automatic clustering one or more features extracted from the set of bypass network traffic records for the time window (Kulshreshtha: para. [0078] determine baseline metrics for the flowlets.  determine a baseline metric... by aggregating observations of the flowlet detected during a specified period of time).

Regarding claim 4, Kulshreshtha in view of Wu and Mehta teach the method as recited in Claim 1, wherein the page data download performance metric represents one of: a web page load performance metric, a web page download outcome, or an access round trip time relating to web page downloading (Mehta: para. [0035] performance metrics are determined for the web hosting services.  categories of performance metrics… may include: metrics approximating the end-to-end response time observed by the client for a web page download).   

Regarding claim 10, Kulshreshtha in view of Wu and Mehta teach the medium as recited in Claim 8, wherein the multiple network performance categories are generated through automatic clustering one or more features extracted from the set of bypass network traffic records for the time window (Kulshreshtha: para. [0078] determine baseline metrics for the flowlets.  determine a baseline metric... by aggregating observations of the flowlet detected during a specified period of time).

Regarding claim 11, Kulshreshtha in view of Wu and Mehta teach the medium as recited in Claim 8, wherein the page data download performance metric represents one of. a web page load performance metric, a web page download outcome, or an access round trip time relating to web page downloading (Mehta: para. [0035] performance metrics are determined for the web hosting services.  categories of performance metrics… may include: metrics approximating the end-to-end response time observed by the client for a web page download).   

Regarding claim 17, Kulshreshtha in view of Wu and Mehta teach the apparatus as recited in Claim 15, wherein the multiple network performance categories are generated through automatic clustering one or more features extracted from the set of bypass network traffic records for the time window (Kulshreshtha: para. [0078] determine baseline metrics for the flowlets.  determine a baseline metric... by aggregating observations of the flowlet detected during a specified period of time).

Regarding claim 18, Kulshreshtha in view of Wu and Mehta teach the apparatus as recited in Claim 15, wherein the page data download performance metric represents one of. a web page load performance metric, a web page download outcome, or an access round trip time relating to web page downloading (Mehta: para. [0035] performance metrics are determined for the web hosting services.  categories of performance metrics… may include: metrics approximating the end-to-end response time observed by the client for a web page download).   

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha in view of Wu, Mehta, and McFate et al. US Patent Publication No. 2012/0066357 (“McFate”)

Regarding claim 2, Kulshreshtha does not teach the method as recited in Claim 1, wherein at least a portion of the user traffic is generated with simulated network requests.
McFate teaches generating user traffic with simulated network requests (para. [0042] improve communication. para. [0175] network infrastructure configuration, various network applications.  para. [0176] configuring device according to the network infrastructure configuration.  para. [0203] replaces one or more values to make the desired changes. para. [0220] throughput. claim 1.  changes to said first network infrastructure configuration, send request/response traffic, conduct one or more performance tests by transferring said request/response traffic between said first testing device).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha with McFate’s disclosure of using simulated requests such that simulated network requests are used to determine data download performances using Kulshreshtha’s parameters.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to determine network performance issues by testing the network and application to (para. [0018],[0025]).

Regarding claim 9, the claim is a medium claim corresponding to claim 2 and comprising similar subject matter.  Therefore, claim 9 are rejected under a similar rationale as claim 2.

Regarding claim 16, the claim is an apparatus claims corresponding to claim 2 and comprising similar subject matter.  Therefore, claim 16 is rejected under a similar rationale as claim 2.

Claims 5-7, 12-14, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha in view of Wu, Mehta, and Gal et al. US Patent Publication No. 2018/0331908 (“Gal”).

Regarding claim 5, Kulshreshtha does not teach the method as recited in Claim 1, wherein the sufficient statistics are generated with one or more generative models.
Gal teaches statistics generated with one or more generative models (para. [0110] estimate the optimal value of this parameter.  estimation is based on a generative model).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha with Gal’s disclosure of generating statistics with one or more generative models.  One of ordinary skill in the art would have been motivated to do so because Kulshreshtha is directed to improving application performance, and Gal would have improved performance by estimated an optimal value of a parameter.

Regarding claim 6, Kulshreshtha does not teach the method as recited in Claim 5, wherein the one or more generative models are trained with a training dataset.
Gal teaches wherein the one or more generative models are trained with a training dataset (para. [0101] generate one or more models… supervised learning algorithm… to train a model.  train the machine as a result of supervised learning.  para. [0105] training data set store 218 may be used to store training set data for generated data models).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha with Gal’s disclosure of training one or more generative models with a training data set.  One of ordinary skill in the art would have been motivated to do so because Gal would have improved performance by estimated an optimal value of a parameter.

Regarding claim 7, Kulshreshtha does not teach the method as recited in Claim 5, wherein the one or more generative models implement supervised training. 
Gal teaches one or more prediction models that implement supervised training (para. [0101] generate one or more models to estimate TCP parameters.  supervised learning algorithm… to train a model).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha with Gal’s disclosure of utilizing one or more prediction models that implement supervised training.  One of ordinary skill in the art would have been motivated to do so in order to have trained a machine to achieve desired outputs (para. [0101]).

Regarding claims 12-14, the claims are medium claims corresponding to claims 5-7 and comprising similar subject matter.  Therefore, claims 12-14 are rejected under a similar rationale as claims 5-7.

Regarding claims 19-21, the claims are apparatus claims corresponding to claims 5-7 and comprising similar subject matter.  Therefore, claims 19-21 are rejected under a similar rationale as claims 5-7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445